Corrected Notice of Allowability
1.	This corrected notice of allowability is sent to indicate consideration of the IDS dated 08/27/2018. No changes are made herein to the allowed claims or to the reasons for allowance.
Status of Application
2.	Claims 1-9 and 20-25 are pending in the application. Each of said claims was in allowed in the previously mailed Notice of Allowability and remains as such herein. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/27/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-9 and 20-25 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed barrier coating resin formulation and method of forming an article by applying such a barrier coating resin formulation. Specifically, the prior art fails to teach a resin formulation comprising a polycarbosilane preceramic polymer, an organically modified silicon dioxide preceramic polymer that comprises monomers having a chemical structure as represented by the figure of instant claim 1, with R3 and R4 independently being selected from methyl group, vinyl group, or vinyl group  bonded to silicon atom by a linker, wherein n is 2-10,000, and wherein the resin formulation further comprises a filler and a solvent. The prior art also fail to teach or suggest a method of forming an article comprising a resin formulation to a substrate, the resin formulation comprising a polycarbosilane preceramic polymer, an organically modified silicon dioxide preceramic polymer that comprises monomers having a chemical structure as represented by the figure of instant claim 1, with R3 and R4 independently being selected from methyl group, vinyl group, or vinyl group  bonded to silicon atom by a linker, wherein n is 2-10,000, and wherein the resin formulation further comprises a filler and a solvent.
The most relevant prior art references found are Nishihara et al (JP-H04100875A) and Saito (US 8658755). The difference from instant claims is that while Nishihara et al teaches a coating composition comprising xylene, a polycarbosilane, methylphenylpolysiloxane, and powdery silicon carbide, Nishihara does not teach or suggest that the silicon containing preceramic polymer component can have a monomer meeting each structural and compositional limitation of pending claim 1. Saito also teaches a barrier coating resin composition, but similarly does not teach or provide any suggestion for a silicon containing preceramic polymer component that contains a monomer having the aforementioned compositional and structural features. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW6 July 2022